     Case 15-70662-JAD                       Doc 104       Filed 01/28/21 Entered 01/28/21 15:03:31                        Desc Main
                                                          Document      Page 1 of 2
Fill in this information to identify the case:
  Debtor 1   Thomas E. Stumpf

  Debtor 2 Stacy R. Stumpf
  (Spouse, if filing)

  United States Bankruptcy Court for the WESTERN District of Pennsylvania


  Case number 15-70662 JAD




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                              10/15

 According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



  Part 1:     Mortgage Information


   Name of creditor: Legacy Mortgage Asset Trust 2020-GS5                                                       Court claim no. (if known): 5-2


   Last 4 digits of any number you use to identify the debtor’s account:
   Property address: 2417 Grove Chapel Road
                          Number                Name

                          Indiana,     PA      15701
                          City,      State      Zip




  Part 2:     Prepetition Default Payments

    Check one:

    Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.’

    
     Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date             $
        of this response is:


  Part 3:      Postpetition Mortgage Payment

    Check one:

    Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:

    
     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                       (a)   $
                                                                                                                                    2,177.75
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                              +   (b)   $   0.00
        c. Total. Add lines a and b.                                                                                      (c)   $   2,177.75
        Creditor asserts that the debtor(s) are contractually                   12/28/2020
        obligated for the postpetition payment(s) that first became             _/        /
        due on:                                                                 MM / DD   / YYYY


 Form 4100R                                                Response to Notice of Final Cure Payment                                   page 1
    Case 15-70662-JAD                         Doc 104              Filed 01/28/21 Entered 01/28/21 15:03:31                            Desc Main
                                                                  Document      Page 2 of 2
             Debtor(s)       Thomas E. Stumpf, and Stacy R. Stumpf                             _         Case number (if known): 15-70662
                              JAD
                              First Name            Middle Name        Last Name




                             Itemized Payment History
Part 4:


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




Part 5:      Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

  
   I am the creditor.
  I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.

 /s/Brian C. Nicholas Esquire – Atty. ID. 317240
                                                                                                       Date     01/28/2021
                 Signature




 Print                                                                                                        Title: Attorney   for Creditor   _
                 FirstNicholas,
           Brian C.   Name      Esquire             Middle Name        Last Name




 Company         KML Law Group, P.C.                                                     _



 If different from the notice address listed on the proof of claim to which this response applies:



 Address         701                       Market Street, Suite 5000                     _
                 Number                    Street

                 Philadelphia,                                       PA            19106
                 City                                                  State       ZIP Code




 Contact phone                                                                                                Email

                             201-549-5366                                                                             bnicholas@kmllawgroup.com




Form 4100R                                                        Response to Notice of Final Cure Payment                                     page 2
